DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment filed 02/11/2021.

	Claims 1-5, 7-9, 11-33 previously presented. Claim 9 is canceled. 

Claims 1-5, 7-8, 11-33 are pending. 

Claims 11-31 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/08/2019.

	Claims 1-5, 7-8 and 32-33 are subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 1 recites the expression “at least about 100 gram-force” and claim 7 recites the expression “at least about 5 MPa”. The expression “at least about” does not set forth the metes and bounds of the claim. Recourse to the specification does not define the expression “at least about”. The expression permits two contradicting interpretation of the claims. The term “at least" permits values equal to 100 gram-force, claim 1, and 5 MPa, claim 7, and more than the claimed values with no upper limit to the claimed value, and the term “about” permits values below and above the claimed value, usually 10% unless otherwise defined in the specification. The boundaries of coverage is not imposed by the disclosure. Claims 2-5, 7-9, 32-33 are rejected as being dependent on rejected claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-8 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hoffman-Kim (US 2008/0299169), the article by Labroo et al. (Controlled delivery of FK506 to improve nerve regeneration), the article by Guan et al. (Synthesis, characterization, and cytocompatibility of elastomeric, biodegradable poly(ester-urethane)ureas based on poly(caprolactone) and putrescine), and the article by Sarhane et al. (Enhanced nerve regeneration by minimizing intraneural scarring using semi-permeable nanofiber wrap), all references are of record.

Applicant Claims 
Claim 1 is directed to device for local delivery of tacrolimus or a derivative thereof, comprising a polymeric matrix comprising an effective amount of a biodegradable polymer and tacrolimus or a derivative thereof for treating nervous system tissue of a subject, wherein the polymeric matrix is in a form of electrospun nerve wrap having Young’s modulus between from about 5 MPa to about 40 MPa and suture retention strength of at least about 100 gram-force, wherein the electrospun nerve wrap comprises from about 1 mg to about 100 mg of the tacrolimus or derivative thereof.


Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Hoffman-Kim teaches a substrate in the form of film that can be formed into a conduit or tube or channel for tissue regeneration. The substrate is non-toxic and biocompatible and useful for nerve regeneration (abstract; ¶¶ 0014-0016). The film is made of biocompatible polymers, e.g. biodegradable polyurethane copolymers or copolymer of lactic acid and glycolic acid (¶¶ 0017, 0024, 0060; claim 11). The film comprises bioactive agents including tacrolimus (¶¶ 0020, 0062). The reference teaches method for regenerating a severed or damaged nerve using conduit. The conduit may be sutured into place using methods known in the art (¶¶ 0029, 0049, 0057). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Hoffman-Kim teaches tacrolimus for nerve regeneration, the reference however does not exemplify tacrolimus claimed by claim 1. The reference does not teach the ratio of tacrolimus to the biodegradable polymer of 1:50 to 1:20, or Young’s modulus as instantly claimed by claim 1. 
While Hoffman-Kim teaches nerve conduit and tubes, the reference however does not teach electrospun nerve wrap as claimed by claim 1. Note that electrospinning is directed to process of making the claimed device that impart no patentability to the claim. However for completeness of record, the electrospinning limitation will be addressed below. 
Labroo teaches FK506 (tacrolimus) is a bioactive that is able to enhance axon growth and has potential to improve nerve regeneration at a dose of 1-20 ng/ml (see entire document, and in particular the abstract). 
Guan teaches films of biodegradable poly(ester-urethane)urea (PEUU) polymers that are suitable for tissue scaffolding and implantation and applicable for soft tissue engineering. The polymer is flexible and has controllable biodegradative and cellular adhesion properties. The PEUU polymers have average molecular weights between 28-93 kD and 71-352 kD, strain stress from 9.2-29 MPa, and modulus between 14±1 to 78±3 MPa. See the entire document, and in particular abstract; pages 494, 495; results; tables I, III; and conclusion. 
	Sarhane teaches electrospun nerve wrap that provides neuro-protective and  The wrap resulted in significantly decreased collagen deposition and inflammation/macrophage invasion at the repair site. The total number of myelinated axons was significantly increased, and there was a trend towards a higher number of regenerated dorsal root ganglion sensory neuron, and enhanced functional recovery. The nerve wrap protects the coaptation site and enhances axonal regeneration through scar-free nerve repair, resulting in optimal functional recovery (see the provided article).
  
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide conduit or tube for nerve degeneration comprising biodegradable polymer that contains bioactive agent including tacrolimus as taught by Hoffman-Kim, and be confident and make sure to use tacrolimus taught by Labroo in the conduit. One would have been motivated to do so because Labroo teaches tacrolimus is a bioactive that is able to enhance axon growth and has potential to improve nerve regeneration. One would reasonably expect formulating conduit or tube comprising biodegradable polymer comprising tacrolimus that has enhanced improved nerve regeneration.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide conduit or tube comprising biodegradable polymer and tacrolimus as taught by the combination of Hoffman-Kim, and Labroo, and use the biodegradable polymer having the modulus of 14±1 to 78±3 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide conduit or tube comprising biodegradable polymer and tacrolimus as taught by the combination of Hoffman-Kim, Labroo, and Guan, and produce the biodegradable polymer by electrospinning technique and use it as a nerve wrap as taught by Sarhane. One would have been motivated to do so because Sarhane teaches electrospun wrap resulted in significantly decreased collagen deposition and inflammation/macrophage invasion at the repair site, and the total number of myelinated axons was significantly increased, and there was a trend towards a higher number of regenerated dorsal root ganglion sensory neuron, and enhanced functional recovery, and because the nerve wrap protects the coaptation site and enhances axonal regeneration through scar-free nerve repair, resulting in optimal functional recovery. One would reasonably expect formulating the nerve wrap comprising biodegradable polymer comprising tacrolimus by electrospinning while avoiding inflammatory response and obtaining optimal enhanced nerve recovery.
Regarding the claimed suture retention strength claimed by claim 1, it is noted 
Regarding claim 1, the claim recites modulus from about 5 MPa to about 40 MPa, and Guan teaches modulus 14±1 to 78±3 MPa that overlaps with the claimed modulus. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. Further, this property is based on the used biodegradable polymer. 
Regarding the amount of tacrolimus claimed by claim 1, Labroo teaches 1-20 ng/ml and applicants disclosed in paragraph [0097] 2-40 ng/ml. One having ordinary skill in the art would have determined amount needed based on specific site of intended use and patient individual needs. Applicants failed to show unexpected results obtained from the claimed amount.
Regarding claim 2, the claimed PEUU is taught by Guan.
Regarding molecular weights claimed by claims 3 and 33, Guan teaches 28-93 kD and 71-352 kD that are equivalent to 28,000-93,000 Da, and 71,000-352,000 Da that overlap with the molecular weights of 40,000-20,000 Da and 50,000-100,000 Da claimed by claims 3 and 33 respectively. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. Further, this property is based on the specific polymer used biodegradable polymer. 
Regarding sheet claimed by claim 4, it is taught by Hoffman-Kim teaches film.

Regarding claim 7, the claim recites stress of at least 5 MPa, and Guan teaches stress from 9.2-29 MPa that overlaps with the claimed stress. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. Further, this property is based on the specific polymer used biodegradable polymer. 
Regarding the strain at break claimed by claim 8, this property is expected from the cited references based on the used biodegradable polymer. 
Regarding modified the geometry of the sheet based on the site of implantation as claimed by claim 32, this is limitation directed to the intended use of the claimed matrix, and it is expected that one having ordinary skill in the art to select the shape of the implant based on the site of implantation.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive.
Rejections Under 35 U.S.C. § 112(b)
Applicants argue that the term “about” is defined in paragraph [0046] of the published application. Furthermore, the boundaries of the claimed ranges are disclosed in the specification. For example, the specification states that “[i]n certain non-limiting embodiments, the device can have Young's modulus of from about 5 MPa to about 50 MPa, or from about 10 MPa to about 40 MPa, or from about 15 MPa to about 30 MPa. For example, the suture retention strength of the device can be at least one-fifth that of expanded polytetrafluoroethylene (ePTFE) when the same testing parameters are applied, e.g., at least about 100 gram-force, at least about 200 gram-force, at least about 250 gram-force, or at least about 300 gram-force.” See published application, paragraph [0065].

In response to this argument, it is argued that while applicants defined the term “about” in the specification, however, this is not what applicants claiming. Applicants broadens what is disclosed in the specification by not setting forth upper limit to the suture retention strength, and by adding the term “at least” to the term “about”. Applicants disclosed range for modulus stress while claiming uncapped range or values by reciting the term “at least about”. For example applicants disclosed modulus of 5-50 MPa, however claiming at least about 5, with no upper limit. For the suture retention strength, applicants did not disclose upper boundaries for the claimed strength.   

Rejections Under 35 U.S.C. § 103
Applicants argue that the claims are not obvious over Hoffman-Kim, Labroo, Wu, Guan, and Sarhane, taken alone or in any combination. None of the cited prior art references disclose the electrospun nerve wrap, which has mechanical properties to support a nerve and restore functions of the target nerve. The prior art references are silent regarding the unexpectedly improved therapeutic effects and safe local delivery that the claimed device provides.

In response to this argument, applicants’ attention is directed to the scope of the present claims that is directed to a product, and all the elements of the claimed product are taught by combination of the cited references. Motivation to combine the references exist as well as reasonable expectation to achieve the present invention, as set forth in this office action. The unexpectedly improved therapeutic effects and safe local delivery that the claimed device provides are expected from the prior art in combination, absent 

Hoffman-Kim
Applicants argue that Hoffman-Kim fails to teach the claimed nerve wrap and its mechanical properties for the recovery of nerve tissues. As an initial matter, the substrate of Hoffman-Kim is in the form of film and configured to be coated or printed onto an implant (e.g., conduit or channel). The claimed device is directed to an electrospun nerve wrap that has proper mechanical properties (e.g., Young’s modulus and suture retention strength) as a nerve wrap. As a nerve wrap is required to match the mechanical properties of nervous systems and be sutured without any deformation, it is important to develop a nerve wrap with appropriate mechanical properties to support nerve tissues and improve the recovery of the nerve tissue. See Application, paragraph [0007]. The substrate of Hoffman-Kim cannot achieve such features, as the substrate is coated onto a conduit or channel that cannot wrap around the target tissue. Hoffman-Kim is silent regarding a nerve wrap.

In response to this argument, it is argued that if Hoffman-Kim was to teach the claimed nerve wrap and its mechanical properties, the reference would have been considered for anticipation. The standing rejection is based on combination of the cited references, and all the elements of the claimed product are taught by the cited references, and its properties are expected from the combination of the references. Electrospun nerve wrap is taught by Sarhane. It is further argued that sheet and conduit can wrap a nerve. One cannot attack the reference individually wherein obviousness is based on combination of the references. The discovery of a new action underlying a known process does not make it patentable. MEHL/Biophile, 192 F.3d at 1365, 52 U.S.P.Q.2d at 1303. Also, it is irrelevant that the prior art observers did not recognize the property or function of the disputed claim; if the prior art inherently possessed that characteristic, it anticipates. See Verdeegal Brothers, lnc. v. Union Oil Co. of Cal., 814 F.2d 628, 633, 2 U.S.P.Q.2d 1051, 1054 (Fed. Cir. 1987). This is believed to be applicable here because anticipation is the epitome of obviousness. 

Applicants argue that Hoffman-Kim fails to teach the key concentration ranges of tacrolimus to be included in the electrospun nerve wrap and unexpectedly improved therapeutic effects of 

In response to this argument, it is argued that the concentration of tacrolimus is expected from the teaching of Labroo that teaches 1-20 ng/ml and applicants disclosed in paragraph [0097] 2-40 ng/ml. One having ordinary skill in the art would have determined the concentration of tacrolimus needed based on specific site of intended use and patient individual needs, e.g. degree of nerve damage. Applicants failed to show unexpected results obtained from the claimed concentration. Further, if Labroo teaches the same amount as applicants used in a similar composition, it is expected to provide the same effects as applicants achieved and is not expected not to show undesirable side effects. If Hoffman-Kim teaches a nerve wrap providing the disclosed mechanical properties and unexpected therapeutic effects, and concentrations of tacrolimus, and mechanical properties of the nerve wrap, the reference would have been an anticipatory reference.
 
Hoffman-Kim in view of Labroo
Applicants argue that Labroo fails to cure at least the above-noted deficiencies of Hoffman-Kim, as Labroo does not disclose or suggest the electrospuned nerve wrap with the claimed mechanical properties, concentration of tacrolimus, and its unexpected therapeutic effects on nerve tissues.

tacrolimus is a bioactive that is able to enhance axon growth and has potential to improve nerve regeneration. One would reasonably expect formulating conduit or tube comprising biodegradable polymer comprising tacrolimus that has enhanced improved nerve regeneration. Electrospun nerve wrap is taught by Sarhane. The concentration of tacrolimus can be calculated and is expected from the teaching of Labroo as discussed above. 

Applicants argue that Labroo is directed to a nerve guide conduit, which is not a nerve wrap. See Labroo, Figure 1 and 2. In Labroo, tacrolimus is stored in a drug reservoir of the conduit and released through a diffusion hole. See Labroo, Figure 1. Accordingly, the concentration of the tacrolimus solution stored in Labroo’s conduit (i.e., 1-20 ng/ml) is much lower than the concentration of the claimed nerve wrap. In contrast, the claimed nerve wrap includes tacrolimus blended with polymers so that the nerve wrap can include about 1 mg to about 100 mg but does not increase the tacrolimus level in the blood of the subject more than 20 ng/ml. Furthermore, the tacrolimus concentration range and design of Labroo’s conduit are determined to connect a large nerve gap, and cannot be used for regenerating crushed nerve tissues, as the conduit, which has a closed structure, cannot wrap the crushed nerve and does not include the claimed tacrolimus concentration that is shown to be effective. See Published Application, Figs. 5 A, 5B, and 9B.

In response to this argument, it is argued that Labroo is relied upon for teaching suitability of tacrolimus for regenerating nerves. The intended use of tacrolimus for nerve generation for a crushed nerve does not impart patentability to the claims. The claimed concentration of tacrolimus is suggested by Labroo as it is the same applicants used to practice the present invention, and if it works for applicants then the concentration taught by the prior art should work, or applicant’s invention is incomplete. One having ordinary skill in the art would have determined the concentration of tacrolimus needed in view of the teaching of Labroo.  Electrospun nerve wrap is taught by Sarhane. Combination of the cited references teaches the present invention as a 

Applicants argue that although the Examiner relies on Labroo as disclosing the therapeutic effects of tacrolimus, Labroo is silent regarding its effects on the restoration of functions of the target nerve tissue (e.g., maximal response level to stimulus). The claimed nerve wrap can increase maximal responses of the target nerve without increasing the tacrolimus level in the blood of the subject more than about 20 ng/mL. Labroo is silent regarding the restoration of nerve tissue functions. Similar to Hoffman-Kim, Labroo cannot achieve such improved effects, as it does not disclose or suggest a nerve wrap, including the claimed concentration of tacrolimus.

In response to this argument, it is argued Labroo recognized the regenerative effect of tacrolimus on the nerve, and restoration of function of the target nerve tissue is expected with nerve regeneration. Nerve wrap is taught by Sarhane, and inclusion of tacrolimus in the nerve wrap of Sarhane is expected from combination of the cited references and would achieved what applicant’s achieved. The rationale to modify the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art and the reason to modify the reference may often suggest what the applicant has done. The discovery of a new action underlying a known process does not make it patentable. MEHL/Biophile, 192 F.3d at 1365, 52 U.S.P.Q.2d at 1303. Also, it is irrelevant that the prior art observers did not recognize the property or function of the disputed claim; if the prior art inherently possessed that characteristic, it anticipates. See Verdeegal Brothers, lnc. v. Union Oil Co. of Cal., 814 F.2d 628, 633, 2 U.S.P.Q.2d 1051, 1054 (Fed. Cir. 1987). This is believed to be applicable here because anticipation is the epitome of obviousness.
 
Hoffman-Kim in view of Labroo and Wu


In response to this argument, it is noted that Wu is no longer relied upon in rejection the claims. In any event, it is argued that the concentration of the tacrolimus can be calculated from the ratio of taught by Wu. Labroo teaches the claimed amount of tacrolimus suitable to achieve nerve regeneration. Wu does not need to teach the claimed mechanical properties. Electrospun nerve wrap is taught by Sarhane.

Hoffman-Kim in view of Labroo, and Guan 
Applicants argue that Guan fails to cure at least the above-noted deficiencies of Hoffman-Kim, Labroo, as Guan does not disclose or suggest the electrospuned nerve wrap with the claimed mechanical properties and its unexpected therapeutic effects on nerve tissues.

In response to this argument, it is argued that electrospun nerve wrap is taught by Sarhane and no need to be taught by each references of the combination. The claimed mechanical properties and its unexpected therapeutic effects on nerve tissues are expected from combination of the cited references as set forth in this office action. 

Applicants argue that Guan is directed to methods of making a PEETU scaffold for the cardiovascular system. Although Guan discloses various mechanical properties, these are measured without loading tacrolimus. As shown in Fig. 4D of the present application, the loading of tacrolimus can affect the mechanical properties of a biomaterial, and the loading concentration is carefully determined to avoid the above-noted life-threatening side effects of tacrolimus. Guan does not disclose any active agents to be included in the PEUU scaffold and fails to disclose the claimed concentration of tacrolimus in the nerve wrap. Even assuming the propriety of combining the concentrations of tacrolimus disclosed in Labroo with Guan, one of ordinary skill in the art would not reasonably expect to achieve the claimed nerve wrap, as none of the cited prior art references disclose the claimed tacrolimus concentration range and its unexpected therapeutic/local delivery effects without increasing tacrolimus level in the blood. Accordingly, Guan fails to teach the mechanical properties of the nerve wrap loaded with tacrolimus, the claimed tacrolimus concentrations, and the improved therapeutic effects of the disclosed subject matter.

In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements 

Hoffman-Kim in view of Labroo, Guan, and Sarhane 
Applicants argue that Sarhane fails to cure at least the above-noted deficiencies of Hoffman-Kim, Labroo, and Guan, as Sarhane does not disclose or suggest the electrospuned nerve wrap loaded with the claimed tacrolimus concentrations, its mechanical properties, and its unexpected therapeutic effects on nerve tissues. Sarhane is a research abstract directed to a semi-permeable nanofiber wrap for nerve regeneration. Similar to Guan, Sarhane does not disclose any active agents to be included in the electrospun nerve warp. Accordingly, Sarhane does not disclose the claimed concentration of tacrolimus and its safe local delivery without increasing the tacrolimus level in the blood of the subject.

In response to this argument, it is argued that Sarhane suggest the electrospuned nerve wrap, and its combination with the other cited references, would suggest nerve wrap loaded with tacrolimus. The concentration of tacrolimus is suggested by Labroo. The mechanical properties, and its unexpected therapeutic effects on nerve tissues is expected from the combination of the cited references that teaches all the elements of the claimed product. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants argue that among the cited prior art references, only Labroo and Wu disclose tacrolimus as an active agent. Even assuming the propriety of combining the concentrations of tacrolimus disclosed in Labroo and Wu with other prior art references including Sarhane, which Applicant does not concede, one of ordinary skill in the art would not reasonably expect to arrive the claimed subject matter including the disclosed mechanical properties to increase maximal responses of the target nerve. Labroo and Wu do not disclose the claimed tacrolimus concentration range for increasing maximal response of target nerve tissue to stimulus through safe local delivery of the tacrolimus (e.g., less than about 20 ng/mL of the tacrolimus in the blood of the subject). Although the Examiner alleges that Sarhane’s nerve wrap can enhance axonal regeneration and functional recovery, Sarhane is silent regarding restoration of response amplitude of target nerve tissue. In direct contrast, the claimed wrap loaded with 

In response to this argument, applicants’ attention is directed to the scope of the present claims that are directed to a product, and all the elements of the claimed product are taught by combination of the cited references. Regarding the resulting properties applicants achieved would be expected since the cited references suggest the product as claimed. According to MPEP 2112.02, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches an identical preparation, the properties applicant discloses and/or claims are necessarily present. Cir. 1990). Furthermore, since the examiner does not possess access to laboratory equipment, burden shifts to applicant to show unexpected results by declaration or otherwise as In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). When the prior art discloses all the limitations of a claim except a property or function and the examiner cannot determine whether or not the reference possesses properties which anticipate or render obvious the claimed invention, the examiner can shift the burden of proof to applicant. Regarding the concentration of the tacrolimus, it is taught by Labroo. In any event, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. There is no evidence of record as to the criticality of the claimed ranges.

	
Applicants argue dependent claims 2-5, 7-8, and 32-33 are allowable at least for depending from 

In response to this argument, it is argued that claim 1 is no allowable for the reasons above, and the dependent claims are not allowable for the same reasons claim 1 is not allowable. Each limitation of each independent claim is taught either expressly or implicitly by the cited references as set up in this office action. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.G./
/ISIS A GHALI/           Primary Examiner, Art Unit 1611